Per Curiam.
An inquisition finding the land levied upon to. be sufficient to pay in seven years, has never been thought equivalent to satisfaction. The practice has been either to discontinue the deri facias by leave of the court, and sue out an alias against other property, or to wait till the property should be turned into cash by a sale on a -subsequent execution; in which case the creditor has always been let in on the proceeds. Even where there has been part satisfaction by enjoyment under an actual extent, the tenant having been deprived of his term by such a sale, is entitled to be let in as a lien creditor for the residue. Here the creditor had an independent security which nothing could prevent him from applying but an extinguishment of the debt; and as the levy and inquisition alone worked no such consequence, he was properly permitted to recover.
Judgment affirmed.